PER CURIAM
*491Sharon Crane ("Appellant") brought suit against Bartholomew Saracino ("Respondent"), alleging she sustained injuries following a slip and fall on property owned by Respondent. Appellant appeals from the trial court's judgment, following a jury trial, in favor of Respondent.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).